Citation Nr: 1529177	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to October 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received with a waiver of RO initial consideration.  

The issues of service connection for right and left knee disabilities, on de novo review, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed June 2008 rating decision continued a denial of service connection for a right knee disability, based essentially on a finding that such disability was not shown to be related to the Veteran's service.  

2. Evidence received since the June 2008 rating decision suggests the Veteran's right knee disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating the claim.  

3. An unappealed June 2008 rating decision continued a denial of service connection for a left knee disability, based essentially on a finding that such disability was not shown to be related to the Veteran's service.  

4. Evidence received since the June 2008 rating decision suggests the Veteran's left knee disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as this decision reopens the Veteran's claims, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.  

Reopening the claims

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The Veteran's original claims of service connection for right and left knee disabilities were denied by an April 1990 rating decision based essentially on findings that such disabilities were not shown; he initiated but did not perfect an appeal of that decision following the issuance of a December 1990 statement of the case (SOC), and the April 1990 rating decision became final.  See 38 U.S.C.A. § 7105.  

The Veteran's subsequent petitions to reopen the claims of service connection for right and left knee disabilities were denied by November 1999, February 2003, August 2007, and October 2007 rating decisions.  He initiated an appeal of the October 2007 decision, but withdrew the appeal and requested instead AOJ reconsideration of that decision.  A June 2008 rating decision reopened and denied de novo claims of service connection for right and left knee disabilities based essentially on findings that such disabilities were not shown to be related to his service.  The Veteran did not appeal the June 2008 denial, and new and material evidence was not received within the year following.  Hence, the June 2008 rating decision became final.  38 U.S.C.A. § 7105.  

A January 2013 rating decision declined to reopen the claims of service connection for right and left knee disabilities.  The February 2013 rating decision on appeal reconsidered the matter and continued the denials.  

Evidence received since the June 2008 rating decision, the last prior final denial of the claims of service connection for right and left knee disabilities, includes lay statements from B.H., W.M., J.H., and A.M. (essentially to the effect that the Veteran has had continuing knee complaints since service); a February 2014 VA examination report (when the examiner provided an opinion against the Veteran's claim); a September 2014 private medical opinion from J.M., M.D. (who related the Veteran's knee disability to an injury in service); and the Veteran's testimony at the September 2014 hearing (also relating his knee disabilities to an injury in service).  The evidence received since June 2008 was not then in the record, and thus is new.  As the lay statements and the Veteran's hearing testimony (supporting that there was continuity of knee complaints) and the statement by the private physician tend to relate the Veteran's knee disabilities to service, they pertain to unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities, and raise a reasonable possibility of substantiating such claims.  Consequently, particularly in light of the "low threshold" standard for reopening (endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010)), the Board finds that the evidence is both new and material, and that the claims of service connection for right and left knee disabilities may be reopened.  De novo review of the claims is addressed in the remand below.  


ORDER

The appeal seeking to reopen a claim of service connection for a right knee disability is granted.  

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.  


REMAND

The record contains conflicting medical opinions regarding the etiology of the Veteran's knee disabilities.  A September 2014 private medical opinion from J.M., M.D., indicates that "it is more likely than not that the current signs and symptoms regarding [the Veteran's] knees is directly related to the injury he sustained in the service."  Dr. J.M.'s opinion is premised on a history provided by the Veteran, and reflects that pertinent treatment records (i.e., the operative report for the right knee arthroscopy) were not available for his review in providing the opinion.  Consequently, Dr. J.M.'s opinion is inadequate for rating purposes.  

Earlier, on February 2014 VA examination, the examiner found degenerative joint disease (DJD) of both knees, and opined that "[i]t is less likely the veterans current complaint of [bilateral] knee pain was caused by, secondary to nor incurred during military service," and that "[i]t is less likely the veteran's current [bilateral] knee condition had its first manifestation as related to the entries noted during military service."  In support of the opinion, the examiner cited to "approximately 18 silent years after military discharge where there is no documentation of knee problems."  However, the Board observes that the Veteran is competent to report his observable knee symptoms, and has asserted that he has had persistent knee pain, locking, and giving way since service, and his buddies are competent to note his complaints during the intervening period.  Furthermore, the February 2014 examiner indicated that there was no documentation of problems on separation from service, while the July 1989 service separation examination report notes right knee symptomatic plica.  Accordingly, the Board finds the February 2014 VA examiner's opinion is premised on an inaccurate (and incomplete) factual basis, and is inadequate.  

In addition, on May 2008 VA examination, the examiner cited to records from Black Hills Center.  It does not appear that complete records from Black Hills Center are associated with the record; the record contains a single September 2014 private treatment record from Black Hills Orthopedic and Spine Center.  The examiner also cites to an August 2005 MRI report, which likewise is not associated with the Veteran's record.  Furthermore, on May 2008 VA examination, the Veteran reported that he sustained injuries to his knees in his employment as a firefighter (allegedly due to the knee injuries sustained in service).  The reports of the on-the-job injuries are also pertinent evidence that is not associated with the Veteran's record, and must be sought.  

In a February 2008 statement, the VA surgeon who performed the Veteran's right knee arthroscopy opined "this knee change that he had on his right knee was consistent with a service-connected injury that he incurred while he was on active duty running in the morning when it was dark and twisted this knee going into a pothole."  While that opinion is inadequate for rating purposes because it is premised on a history provided by the Veteran, which did not include his history of more than 12 years of employment as a firefighter with knee injuries therein, it thus triggers the need for an examination to secure an adequate opinion.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his knee disabilities and to provide authorizations to VA to secure any private records of the evaluations and treatment, specifically including the reports of his physical examinations for employment as a firefighter (and all injuries in the course of such employment) and treatment records from Black Hills Center.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records of VA evaluations and/or treatment the Veteran received for knee disabilities prior to March 2007 and since November 2012.  

2. Thereafter, the AOJ should forward the entire record to a VA orthopedist for review and an addendum opinion regarding whether or not the Veteran's knee disabilities are related to his service.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each right and left knee disability entity shown.  

(b) What is the likely etiology of each knee disability entity diagnosed?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that the disability is related to the Veteran's service (to include as due to a June 1986 injury)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


